In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00154-CR



              BRAD THACKER, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 196th District Court
                 Hunt County, Texas
                Trial Court No. 28,844




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                              MEMORANDUM OPINION
       Brad Thacker, appellant, has filed a motion to dismiss his appeal. The motion was signed

by both Thacker and his counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion.

       Accordingly, we dismiss this appeal.




                                               Jack Carter
                                               Justice

Date Submitted:      October 14, 2014
Date Decided:        October 15, 2014

Do Not Publish




                                              2